Citation Nr: 0806113	
Decision Date: 02/22/08    Archive Date: 03/03/08	

DOCKET NO.  06-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1969.  
His medals and badges include the Air Medal and the Combat 
Infantryman Badge.  Service connection is in effect for a 
number of disabilities, including:  Hepatitis C, rated as 
40 percent disabling; post-traumatic stress disorder, rated 
as 30 percent disabling, ;residuals of a dislocation of left 
shoulder, rated as 10 percent disabling; residuals of a 
dislocation of the right hip, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; bilateral hearing 
loss, rated as noncompensably disabling; scarring as a 
residual of the laceration of the right forearm, rated as 
noncompensably disabling; and scarring as a residual of the 
laceration of the right forearm, rated as noncompensably 
disabling.  A combined disability rating of 70 percent has 
been in effect since April 21, 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas, that denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  Headaches were not demonstrated in service or for many 
years thereafter.

2.  Any current sinusitis is not shown to be related to the 
veteran's active service.

3.  A right knee disability was not shown in service or for 
years following service discharge.


CONCLUSIONS OF LAW

1.  The veteran does not have headaches that were incurred in 
or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Any current right knee disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b) (1).  

A review of the claims folder reveals there has been 
essential compliance with the mandates of the VCAA.  In a 
December 2004 letter, the veteran was told of the evidence 
that was needed to establish service connection.  He was told 
that it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  In a letter dated in March 
2006, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating as well 
as the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision at this time with regard to the issues at 
hand.  The question of the proper disability rating or 
effective date is rendered moot as service connection is not 
warranted.

A review of the record shows the veteran has not claimed that 
VA has failed to comply with notice requirements of the VCAA 
and the Board finds that the provisions of the VCAA have been 
fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159.  
In this case, the veteran's service medical records and all 
identified and authorized post service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran was accorded examinations by 
VA pertinent to the claims of service connection for 
headaches and a right knee disability on appeal in November 
2006.  

As to the claim of service connection for sinusitis, the 
Board finds that the available medical evidence is sufficient 
for an adequate determination of the issues on appeal.  As 
will be discussed below, there are substantial treatment 
records associated with the claims file, which are entirely 
negative for any complaints or findings of sinusitis.  As the 
weight of the evidence shows that the veteran does not have 
sinusitis, the Board finds that an examination or an opinion 
is not necessary.



Pertinent Laws and Regulations

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
noted in service is not, in fact, shown to be chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Initially, the Board notes that although the veteran served 
during a period of war, he does not allege that any of the 
current disabilities at issue began in combat, and therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy is not for 
application.  

When a veteran served ninety (90) days or more during a 
period of war on or at December 31, 1946, and arthritis 
manifests to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
process shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during a 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this is to conform 
VA regulations to the decision Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 38 C.F.R. § 3.310(b).  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as lay persons, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between current disabilities and the 
veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 493, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

Sinusitis

With regard to the claim for service connection for 
sinusitis, the service medical records are without reference 
to complaints or findings indicative of the presence of 
sinusitis, except for the report of medical history made in 
conjunction with separation examination in June 1969.  At 
that time, the veteran indicated that he either had had or 
was having sinusitis.  Elaboration was not provided.  
Clinical examination of the sinuses at that time, however, 
was normal.

The post service medical evidence does not reflect a 
diagnosis of sinusitis.  The veteran's complaints have 
focused primarily on a number of other disabilities, 
including several service-connected disorders.  He did not 
report any separate complaints related to sinusitis.  There 
is no competent evidence of a diagnosis related to sinusitis.  
In fact, several physical examinations show his ear, nose, 
and throat to be normal.  For example, a private examination 
conducted in May 2002 included an ear, nose, and throat exam, 
which was negative for findings of sinusitis.  Similarly, a 
VA outpatient examination in December 2005 included 
examination of the head and neck, and no findings of 
sinusitis were noted.

While the veteran is competent to report symptoms, he is not 
competent to diagnose a specific disability.  As noted, 
treatment records are negative for any diagnoses of 
sinusitis, including the reports of several physical 
examinations.  Service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability, there can no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the claim must be denied.

Headaches

With regard to headaches, a review of the service medical 
records is without reference to complaints and findings 
indicative of the presence of headaches.  The records reveal 
that in December 1966 the veteran was in a jeep accident in 
Germany.  When he was seen for evaluation his complaints were 
mainly about pain in the left hip and a small laceration of 
the scalp.  He was not unconscious and was fully aware of his 
surroundings at all times.  Examination during 
hospitalization revealed that his neurovascular status was 
intact.  Reference was not made to headaches at that time.  
He was hospitalized for treatment and evaluation primarily 
for a dislocation of the right hip.  In his report of medical 
history made in conjunction with separation examination in 
June 1969, the veteran indicated that he had a history of a 
head injury.  Elaboration was not provided.  In that same 
document, he denied ever having had headaches.  Clinical 
evaluation at that time was entirely unremarkable.  

The post service medical evidence does not refer to headaches 
for many years following service discharge.  The evidence 
includes the report of an examination accorded the veteran by 
a private physician in May 2002 in conjunction with a Boy 
Scout Camp assignment.  The veteran denied any specific 
complaints and stated he had generally been doing well.  He 
was given an assessment of a routine normal physical 
examination.  

Additional post service medical evidence includes the report 
of an examination of the veteran by a private physician in 
January 2006.  The veteran gave a history of involvement in 
the jeep accident and stated that in addition to the 
dislocation of the right hip, he also sustained a head injury 
with loss of consciousness and a scalp laceration.  He 
complained that he had had severe sustained headaches lasting 
2 to 3 days a week ever since the accident.  He stated that 
headaches were located in the exact spot of the laceration 
and the head injury.  On examination no neurological deficits 
were noted and funduscopic examination was normal.  
Nevertheless, the examiner stated that she believed the 
"chronic, recurrent, disabling headaches" were, "a direct 
result of the initial head injury."  

The veteran was then accorded a neurological disorders 
examination by VA in November 2006.  The claims file was 
reviewed by the examiner.  Reference was made to a cerebral 
contusion being sustained in service when the veteran fell 
off a jeep.  The veteran indicated he had a headache when he 
was in the hospital, but after that had no evidence of 
recurrence of the headaches.  Clinical findings were 
recorded.  The impression was "headache more likely than not 
stress headache and less likely than not related to the 
cerebral concussion which he had in 1967 when he was in 
service."  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).  Competency of evidence differs 
from weight and credibility.  The formula is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may 
affect the credibility of testimony, it is on effort 
competency to testify).  

The veteran himself is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes through his senses.  Layno, 6 Vet. App. at 470.  
However, as a lay person, as noted above, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to a medical issue.  See Espiritu v. Derwinski, 
2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

In 2006, a private physician expressed her opinion that the 
veteran had chronic, recurrent, disabling headaches, that 
were a direct result of a head injury the veteran sustained 
in a jeep accident in service.  However, the physician did 
not have access to the claims folder.  As indicated in the 
contemporaneous medical evidence of record, that being the 
summary report of hospitalization when the veteran was seen 
primarily for dislocation of the right hip following the jeep 
accident, reference was made to a small laceration of the 
scalp, it was specifically stated that veteran was not 
unconscious and was fully aware of his surroundings at all 
times during the hospitalization following the injury.  The 
laceration was sutured and he healed uneventfully and there 
was no reference at all to any headaches.  The Board notes 
that in Elkins v. Brown, 5 Vet. App. 474 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him or her to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  In 
light of this case law, and the availability of the service 
medical records, the physician's statement many years 
following service is of little probative value.  

Much more persuasive is the report of a VA neurological 
disorders examination of the veteran in November 2006.  The 
examiner stated that the claims file was reviewed.  Specific 
reference was made to the records in service pertaining to 
the jeep accident.  The examiner expressed the opinion that 
the veteran headaches were more likely than not stress 
headaches and "less likely than not" related to the contusion 
the veteran sustained in service.  

The Board has carefully weighed the evidence of record, the 
veteran's statements, the treatment records, and the post 
service medical evidence, including the opinion of the VA 
neurologist in November 2006, in light of the applicable law, 
and finds that equipoise is not shown and the benefit of the 
doubt rule therefore does not apply.  As the weight of the 
evidence is against the claim, the Board is unable to grant 
the benefit sought.  

Right Knee Disability

With regard to the right knee, a review of the service 
medical records is without reference to complaints or 
findings indicative of the presence of a knee disorder.  The 
veteran expressed no complaints at the time of separation 
from service with regard to the right knee and clinical 
evaluation at that time was normal.  The post service medical 
evidence includes the report of the aforementioned May 2002 
examination by a private physician at which time the veteran 
again denied any specific complaints and stated he generally 
had been doing well.  Although there was a notation of mild 
varicosities of the lower extremities, no reference was made 
to any problems with the extremities.  This also was a 
routine normal physical examination.  

Additional post service evidence includes a report of a 
joints examination of the veteran by VA in February 2005.  At 
that time the veteran stated that he had more pain in the 
right knee than in the right hip.  An X-ray study of the knee 
was normal.  Impressions included mild right trochanter and 
right groin pain and right trochanteric bursitis.  

The private physician who examined the veteran in January 
2006 reported that the veteran indicated that by history he 
was involved in a jeep accident in Germany and sustained a 
posterior hip dislocation on the right side as well as the 
head injury.  The veteran reported that about 25 years 
previously he began to experience right knee pain as a result 
of a hip dislocation.  Following examination, the physician 
stated that she believed the veteran's chronic knee pain was 
"likely secondary to the initial right hip dislocation" 
sustained in the jeep accident in service.  

The veteran was accorded a joints examination by VA in 
November 2006.  The claims file was reviewed by the examiner 
prior to examination.  Reference was made to the service 
records regarding treatment of the veteran following his 
involvement in the jeep accident in Germany.  Examination 
findings included a notation that repetitive motion of the 
knee showed no pain, crepitus, loss of motion, weakness, 
fatigability, or incoordination.  A pertinent impression was 
made of mild chondromalacia of the knee, especially affecting 
the lateral joint area.  The examiner stated that the 
"current right knee condition is related to age and nutrition 
and is less than likely not related to any previous injury to 
the right hip."  

As indicated in the discussion above with regard to 
headaches, the physician who examined the veteran in January 
2006 and expressed her opinion that the veteran had chronic 
knee pain that was likely secondary to the right hip 
dislocation in service did not have access to the entire 
claims folder.  She indicated in the report that she depended 
on history provided by the veteran with regard to his 
involvement in the jeep accident in service.  The 
contemporaneous service records show that after the closed 
reduction of the hip was performed in service, the veteran 
ambulated well after just a couple of weeks and was 
essentially asymptomatic.  The separation examination in June 
1969 was without reference to abnormalities involving the 
right knee.  The VA examiner who conducted the joints 
examination of the veteran in November 2006 had access to the 
entire claims folder, including the statement from the 
private physician, and expressed the opinion that the 
veteran's current right knee difficulties were related to age 
and "nutrition" and were "less likely than not" related to 
any previous injury to the right hip.  As discussed above, in 
pertinent case law, including Swann v. Brown, 
5 Vet. App. 177, 180 (1993), without review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran.  
Accordingly, the opinion of the physician made many years 
after service and relying essentially on history given by the 
veteran, is of little probative value.  Much more persuasive 
is the comment made by the VA examiner in November 2006 after 
review of the entire claims file that current right knee 
problems were less likely than not related to any previous 
injury to the right hip.  

The Board also notes that the veteran's silence as to right 
knee problems for years following service, when otherwise 
reporting his past medical history, constitutes negative 
evidence.  The probative evidence is against the claim based 
on continuity of symptomatology, as well as against the claim 
based on any causal relationship between any current right 
knee problems and the service-connected right hip disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
Accordingly, service connection for a right knee disability 
is denied under any theory, whether direct, secondary, or 
presumptively.  


ORDER

Service connection for headaches is denied.  

Service connection for sinusitis is denied.  

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


